      Case 2:20-cv-00937-KWR-CG Document 18 Filed 04/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

G&G CLOSED CIRCUIT EVENTS, LLC,

             Plaintiff,
v.                                                         No. CV 20-937 GJF/CG

KAM BLUE MOON BAR, LLC, et al.,

             Defendants.


             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on Thursday, May 20, 2021, at 11:00 a.m. The parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and

enter the Access Code 7467959, to be connected to the proceedings

      IT IS SO ORDERED.



                                 _________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
